Citation Nr: 1020977	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-19 872	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  (Jurisdiction over the Veteran's 
case subsequently was transferred to the St. Petersburg, 
Florida, RO).
In May 2009, the Board returned the case to the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  Following the AMC's attempts to complete the 
requested actions, it has been returned to the Board for 
further review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the Board finds that not all of the development 
previously requested by the Board has been accomplished.  "A 
remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Specifically, the Veteran was to be afforded a VA examination 
in order to assess the severity and manifestation of his 
pseudofolliculitis barbae.  While the Veteran was afforded 
such an examination, the Board had requested the examiner to 
comment on the presence or absence of scarring and/or 
disfigurement due to this disorder and, if disfigurement is 
present, take unretouched color photographs of the affected 
areas for inclusion in the examination report.  A review of 
the examination report reflects that it contains no comment 
on the presence or absence of scarring and/or disfigurement 
due to the Veteran's pseudofolliculitis barbae.  Such 
clinical findings are necessary to evaluate the Veteran's 
disability.  Therefore, an additional examination of the 
Veteran is necessary.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
pseudofolliculitis barbae since the date 
of his VA examination in August 2009 and 
to provide any releases necessary for the 
VA to secure private medical records of 
such treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his pseudofolliculitis 
barbae.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings in detail and comment 
on which complaints and clinical findings 
are associated with pseudofolliculitis 
barbae.  The examiner should also comment 
on the presence or absence of scarring 
and/or disfigurement due to 
pseudofolliculitis barbae and if 
disfigurement is present, the examination 
should include unretouched color 
photographs of the affected areas.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


